Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the portable shower garment washer of independent claim 1 comprising, inter alia, a length-adjustable fastener that attaches the frame assembly to an existing shower head; a water supply that supplies a washing mechanism with water, a spraying manifold that dispenses water from the washing mechanism; a frame assembly comprises a reservoir frame and an elongated clothing rod; an enclosure comprises an upper portion and a lower portion; the lower portion comprises a front compartment and a rear compartment; the washing mechanism comprises a pump valve, a first tubing, a main impeller, a water pump, a second tubing, a fill valve, a rear drain hole, and a front drain valve.  The novel and non-obvious invention provides a handsfree device usable with a conventional shower head for providing a handsfree device that thoroughly washes garments, which serves as a quick and cost-effective solution for individuals who are in need of laundry services but are unable to easily access these services (see Applicant’s USPGPUB 2021/0269966 at ¶ [0015]).  For at least the foregoing reasons, claim 1 (and claims dependent thereon) are believed to recite patentable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711